Citation Nr: 0901747	
Decision Date: 01/15/09    Archive Date: 01/22/09

DOCKET NO.  07-38 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and Appellant's wife


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The veteran had active duty service from December 1952 to 
June 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in April 2007, a 
statement of the case was issued in October 2007, and a 
substantive appeal was received in October 2007.  A Board 
hearing was conducted in December 2008.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

Bilateral hearing loss was not manifested during the 
veteran's active duty service or for many years after 
service, nor is it otherwise related to service.


CONCLUSION OF LAW

Bilateral hearing loss disability was not incurred in or 
aggravated by active duty service, nor may it be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1110, 1112, 1113, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.385 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R.  §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

The record shows that through a VCAA letter dated April 2006 
the appellant was informed of the information and evidence 
necessary to warrant entitlement to the benefit sought on 
appeal.  The appellant was also advised of the types of 
evidence VA would assist him in obtaining as well as his own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  The VCAA letter to the appellant was 
provided in April 2006 prior to the initial unfavorable 
decision in June 2006.

Further, the notice requirements apply to all five elements 
of a service connection claim: 1) veteran status, 2) 
existence of a disability, 3) a connection between the 
veteran's service and the disability, 4) degree of 
disability, and 5) effective date of the disability.  Dingess 
v. Nicholson, 19 Vet.App. 473 (2006).   Although the present 
appeal involves the issue of an initial service connection 
determination, VA believes that the Dingess/Hartman analysis 
must be analogously applied.  In the present appeal, the 
appellant was provided with notice of what type of 
information and evidence was needed to substantiate the 
claim.  Further, the April 2006 letter gave notice of the 
types of evidence necessary to establish a disability rating 
and effective date for the disabilities on appeal. 

The Board finds that there has been substantial compliance 
with the assistance provisions set forth in the law and 
regulations.  The record in this case includes VA treatment 
records, VA examination reports, and lay evidence.  The Board 
finds that the record as it stands includes adequate 
competent evidence to allow the Board to decide the case and 
no further action is necessary.  See generally 38 C.F.R.  
§ 3.159(c).  No additional pertinent evidence has been 
identified by the claimant.   

The veteran was afforded a VA examination in March 2008.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Given that 
the claims file was reviewed by the examiner and the 
examination reports set forth detailed examination findings 
in a manner which allows for informed appellate review under 
applicable VA laws and regulations, the Board finds the 
examinations to be sufficient.  Thus, the Board finds that a 
further examination is not necessary. 

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issues on appeal.

Legal Criteria

The issue before the Board involves a claim of entitlement to 
service connection for bilateral hearing loss.  Applicable 
law provides that service connection will be granted if it is 
shown that the veteran suffers from disability resulting from 
an injury suffered or disease contracted in line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an 
injury occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
organic diseases of the nervous system are presumed to have 
been incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  VA's Under 
Secretary for Health held in an October 4, 1995, memorandum 
opinion that it was appropriate to consider high frequency 
sensorineural hearing loss an organic disease of the nervous 
system and therefore a presumptive disability.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

At this point the Board notes that the lack of any evidence 
that the veteran exhibited hearing loss during service is not 
fatal to his claim.  The laws and regulations do not require 
in service complaints of or treatment for hearing loss in 
order to establish service connection.  See Ledford v. 
Derwinski, 3 Vet.App. 87, 89 (1992).  Instead, as noted by 
the United States Court of Veterans Appeals (Court):

[W]here the regulatory threshold 
requirements for hearing disability are 
not met until several years after 
separation from service, the record must 
include evidence of exposure to disease 
or injury in service that would adversely 
affect the auditory system and post- 
service test results meeting the criteria 
of 38 C.F.R. § 3.385....For example, if 
the record shows (a) acoustic trauma due 
to significant noise exposure in service 
and audiometric test results reflecting 
an upward shift in tested thresholds in 
service, though still not meeting the 
requirements for "disability" under 38 
C.F.R. § 3.385, and (b) post-service 
audiometric testing produces findings 
meeting the requirements of 38 C.F.R. § 
3.385, rating authorities must consider 
whether there is a medically sound basis 
to attribute the post-service findings to 
the injury in service, or whether they 
are more properly attributable to 
intercurrent causes.

Hensley v. Brown, 5 Vet.App. 155, 159 (1993) (quoting from a 
brief of the VA Secretary).

Analysis

While in service, the veteran experienced significant noise 
exposure serving as a Navy pilot.  He remained a pilot for 
twenty years flying several times a week reportedly without 
the benefit of hearing protection for the first thirteen of 
those years.  He served on an aircraft carrier at sea and 
during that time he was exposed to internal combustion 
engines, jet engines, heavy machinery, gunfire, aircraft, and 
other acoustic trauma.  Post service he reports no 
significant exposure to noise.  He flew after service, but 
with hearing protection.  

The veteran's service medical records show neither hearing 
loss disability as defined by 38 C.F.R. § 3.385.  The 
veteran's September 1952 entrance examination provided an 
audiological examination.  The veteran's right ear pure tone 
thresholds were 10, 5, 0, and 0 in the frequencies 500, 1000, 
2000, and 4000 respectively.  The veteran's left ear pure 
tone thresholds were 10, 5, 10, and 5 in the frequencies 500, 
1000, 2000, and 4000 respectively.  

A March 1966 examination showed the veteran's right ear pure 
tone thresholds as  -5, 0, 0, 15, and 0 in the frequencies 
500, 1000, 2000, 3000, and 4000 respectively and left ear 
pure tone thresholds as 0, 0, 10, 5, and 20 in the 
frequencies 500, 1000, 2000, 3000, and 4000 respectively.  A 
reference was made to defective auditory acuity, both ears, 
high frequencies, not considered disqualifying. 

A March 1969 examination showed the veteran's right ear pure 
tone thresholds as -10, -5, -5, 5 and 5 in the frequencies 
500, 1000, 2000, 3000, and 4000 respectively and left ear 
pure tone thresholds as -5, 0, 5, 15, and 15 in the 
frequencies 500, 1000, 2000, 3000, and 4000 respectively.  

A February 1970 annual physical appears to have noted an 
audiometric reading of approximately 25 at the 4000 Hertz 
frequency in the left ear, and the examiner noted left ear 
hearing loss, which was not considered disabling, as a 
defect.  

A February 1971 examination listed the veteran's right ear 
pure tone thresholds as 0, 5, 5, 10, and 20 and the left ear 
pure tone thresholds as 0, 0, 0, 15, and 10 for the 
frequencies 500, 1000, 2000, 3000, and 4000 respectively.

A June 1972 exit examination showed the veteran's right ear 
pure tone thresholds as 0, 5, 0, 15 and 10 in the frequencies 
500, 1000, 2000, 3000, and 4000 respectively and left ear 
pure tone thresholds as 0, 0, 5, 5, and 25 in the frequencies 
500, 1000, 2000, 3000, and 4000 respectively.

The veteran's currently suffers hearing loss as shown in the 
March 2008 VA examination.  The veteran's right ear pure tone 
thresholds are 15, 30, 60, 75, and 90 at the frequencies 500, 
1000, 2000, 3000, and 4000 respectively.  The veteran's left 
ear pure tone thresholds are 5, 15, 40, 45, and 60 at the 
frequencies 500, 1000, 2000, 3000, and 4000 respectively.  
His speech recognition scores are 80 percent in the right ear 
and 92 percent in the left ear.

The veteran's current hearing loss meets the criteria for a 
hearing loss disability under 38 C.F.R. § 3.385.  The Board 
acknowledges that the veteran was exposed to noise while in 
the service.  The determinative question in this case is 
whether there is competent evidence of a nexus to connect the 
inservice noise exposure with the current hearing loss.  
While acknowledging the veteran's belief that his disability 
is due to service, it is well established that as a lay 
person, the veteran is not considered capable of opining as 
to the nature or etiology of his disability.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  This is a medical 
question.  

VA has obtained a March 2008 medical opinion addressing the 
question of a possible nexus to service.  This opinion shows 
that the claims file was reviewed, to include the service 
medical records.  The veteran's history was reported as a 
Navy pilot for 20 years without hearing protection for the 
first 13 years of his career.  He also reported civilian 
flying between 1973 and 1975 without hearing protection.  It 
was also noted that the veteran sculpted using power tools 
almost daily for 15 years with earplugs worn.  

The examiner expressly noted that of sixteen hearing tests 
reviewed (apparently tests during service), not one showed 
hearing sensitivity outside of normal limits.  The examiner 
also acknowledged an inservice reference to defective 
auditory acuity, but found such reference to be inconsistent 
with the test results.  The examiner went on to state that 
there was no scientific evidence to support delayed onset of 
noise-induced hearing loss.  

In reviewing the totality of the evidence, the Board 
acknowledges the 1966 and 1970 inservice references to 
defective hearing.  However, the audiograms which apparently 
gave rise to these comment showed elevated readings in the 
higher frequencies.  Other service medical records, including 
records subsequent to the 1966 and 1970 records, appear to 
show lower readings.  

The Board acknowledges the language of the Court in Hensley.  
However, the Board reads that language as basically directing 
that in a case where there is evidence of some decrease in 
hearing acuity during service, that consideration be given to 
a nexus to service.  It is noteworthy that the Hensley 
language appears to envision a situation where the 
requirements for hearing loss disability are met several 
years after service, whereas in the present case it appears 
that the requirements for hearing loss disability were not 
met for a number of years after service.  The Board notes 
here a May 1988 VA record which references a 6 month history 
of right high frequency hearing loss and tinnitus.  The 
Hensley case also recognized the possibility that the hearing 
loss might be related to intercurrent causes.  In the present 
case, there is also some evidence of post-service noise 
exposure.  In other words, the facts of the present case 
appear to differ somewhat from those in Hensley.  

The Board does not doubt that the veteran was exposed to loud 
noise during service in connection with his duties.  However, 
the underlying question of whether his current hearing loss 
is causally related to inservice noise exposure is clearly 
medical in nature.  The record as it now stands shows that 
the claims file, to include service medical records, was 
reviewed by the VA examiner.  This examiner had knowledge of 
the veteran's noise exposure as a pilot during service.  The 
examiner even noted a reference to defective hearing in the 
service medical records.  However, the examiner was of the 
opinion after review of the totality of the evidence that 
there is no link between the current bilateral hearing loss 
and service.  This medical opinion, based on informed review 
of the record as well as examination of the veteran, must be 
given significant weight.  Neither the Board, the veteran, 
nor his representative are shown to be medically competent to 
address the question a medical nexus to service.  The claims 
file does not include any medical opinion to the contrary.  
The Board is thus left with a evidentiary record which shows 
that the preponderance of the competent evidence is against 
service connection for bilateral hearing loss disability.  

As the preponderance of the evidence is against this claim, 
the benefit of the doubt doctrine does not apply, and the 
claim for service connection for bilateral hearing loss must 
be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).  
The veteran may always request that his claim be reopened if 
he obtains a medical opinion in support of his claim. 


ORDER

Entitlement to service connection for bilateral hearing loss 
is not warranted.  The appeal is denied.


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


